United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 96-3892
                                   ___________

Stiletto Carlucci Luciano,              *
                                        *
             Appellant,                 *
                                        *   Appeal from the United States
      v.                                *   District Court for the
                                        *   District of Minnesota.
Walter Sass, Lt.,                       *         [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                                Submitted: February 2, 1998

                                     Filed: February 6, 1998
                                   ___________

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                       ___________

PER CURIAM.

      Stiletto Carlucci Luciano appeals from the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. Having reviewed the record and
the submissions on appeal, we conclude that the judgment of the district court was




      1
        The Honorable Michael James Davis, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable John
M. Mason, United States Magistrate Judge for the District of Minnesota.
correct and that an extended opinion is not warranted. Accordingly, the judgment is
affirmed. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-